Case: 09-40731     Document: 00511095896          Page: 1    Date Filed: 04/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 29, 2010

                                       No. 09-40731                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

TURNER CORNELL MOONEYHAM

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:08-cr-00001


Before BENAVIDES, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appellant Turner Cornell Mooneyham (Mooneyham) pleaded guilty to
eight firearm counts, reserving his right to appeal a Speedy Trial Act claim. The
district court imposed a 220-month sentence and a life-term of supervised
release.
        On appeal, Mooneyham argues that the district court erred in denying his
motion to dismiss the indictment under the Speedy Trial Act. 18 U.S.C. §§
3161(c)(1) et seq. (2000). The requirement at issue provides, in relevant part, as

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40731    Document: 00511095896      Page: 2   Date Filed: 04/29/2010

                                  No. 09-40731

follows:   “Any information or indictment charging an individual with the
commission of an offense shall be filed within thirty days from the date on which
such individual was arrested or served with a summons in connection with such
charges.” 18 U.S.C. § 3161(b). Failure to comply with this requirement results
in dismissal of the charges. § 3162(a)(1).
      Mooneyham contends that because the federal and state authorities
colluded to keep him in state custody for the prosecution of the instant offenses,
the state arrest triggered the 30-day time period for the federal grand jury to
indict him in the Southern District of Texas. This Court has held that an arrest
made by state law enforcement officers—even if they are cooperating with
federal authorities—does not trigger the running of the 30-day time period under
§ 3161(b). See United States v. Charles, 883 F.3d 355, 356 (5th Cir. 1989).
Indeed, Mooneyham acknowledges that the plain language of the statute
demonstrates that a state arrest does not trigger the running of the 30-day
period.
      As Mooneyham asserts, however, there has been an exception carved out
of this rule. In United States v. Cepeda-Luna, 989 F.2d 353, 357 (9th Cir. 1993),
the Ninth Circuit held that the “Speedy Trial Act can be applied to civil
detentions which are mere ruses to detain a defendant for later criminal
prosecution.” The Court explained that “the arrest must also have been ‘in
connection with’ the charges contained within the later indictment.” Id. at 356
(citation omitted). The Court further explained that the Speedy Trial Act “would
lose all meaning if federal criminal authorities could collude with civil or state
officials to have those authorities detain a defendant pending federal charges
solely for the purpose of bypassing the requirements of the Speedy Trial Act.”
Id. at 357.
      This Court has agreed with the Ninth Circuit, opining that the “‘ruse
exception’ [is] an effective way of protecting against the possibility of collusion

                                        2
   Case: 09-40731   Document: 00511095896       Page: 3   Date Filed: 04/29/2010

                                     No. 09-40731

between federal criminal authorities and civil or state officials.” United States
v. De La Pena-Juarez, 214 F.3d 594, 598 (5th Cir. 2000) (citing Cepeda-Luna,
989 F.2d at 356). Nonetheless, this Court will not apply the “ruse exception”
unless a defendant has shown that the primary or exclusive purpose of the
detention was to hold him for the federal criminal proceedings. Id. Accordingly,
the defendant bears the burden of proof when claiming that the ruse exception
applies to his case. This Court reviews the factual findings supporting a Speedy
Trial Act ruling for clear error and the legal conclusions de novo. United States
v. Parker, 505 F.3d 323, 326 (5th Cir. 2007).
      Here, the district court held an evidentiary hearing to determine whether
the federal authorities had colluded with the state authorities for the primary
or exclusive purpose of detaining Mooneyham for the instant federal criminal
proceedings. The district court found that there had been no such collusion
warranting dismissal of the charges and denied the motion to dismiss. The
district court’s finding is supported by the record and is not clearly erroneous.
Therefore, we will not disturb it.
            The district court’s judgment is AFFIRMED.




                                          3